DETAILED ACTION
This Office action is in response to the Amendment filed on 06/11/2021.
Claims 1-3 have been amended.
Claims 4-20 have been cancelled.
Claims 1-3 and 21-32 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the type and amount of verified user identity data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3 and 21-32 are also rejected because of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US Patent Application Publication No. 2018/0288033 A1: Filing Date: 03/31/2017) hereinafter Kamal in view of Pead (US Patent Application Publication No. 2018/0144153 A1: Filing Date: 11/21/2016) hereinafter Pead.

Regarding Claim 1, Kamal discloses a method for creating an identity safe in which identity data of a user is securely stored, comprising the steps of: 
an identity safe service provider (Fig. 1, IDP 102) receiving from a device (Fig. 1, device 104) of the user (Fig. 1, user 118) two or more forms of user identity data (para 0017, 0024-25 and 0044, the device 104 transmits the unique ID of the user 118, the signed hashed data (including images of physical documents and user), and the public key to the IDP 102); 
verifying the user identity data (para 0023, validate and/or confirm the physical document(s) included in the image(s) and/or the identity of the user 118); 

encrypting and signing with a signature the verified user identity data with the public/private key pair (para 0043, once the integrity of the images is validated, converts the images to one-way hashed data, and signs the hashed data with the private key); and 
adding the encrypted and signed user identity data to a new block of a blockchain ledger, the new block being the identity safe and cryptographically linked to a prior block of the blockchain ledger (para 0025 and 0044, the IDP 102 writes/stores the signed hash data (as part of a digital identity record for the user 118) to the ledger data structure 116, and para 0016, the ledger data structure 116 includes a block chain data structure, whereby the ledger data structure 116 includes a continually growing list of ordered records (where each record includes a time stamp and a reference or link to a prior record)), but does not explicitly disclose the private key being sent to the user’s device and retain solely by a secure keychain on the user’s device so that only the user has access and control over the private key and whereby the type and amount of verified user identity data to be provided to a third party is solely under the user’s control.  However, Pead discloses the private key being sent to the user’s device and retain solely by a secure keychain on the user’s device so that only the user has access and control over the private key (para 0081, the digital verification system 102 sends the private key to the user's client device 104, as shown in act 408. More specifically, the digital verification system 102 sends the private key to the client device 104 for storage 

Regarding Claim 2, the combination of Kamal and Pead discloses the method according to claim 1, wherein identity safe service provider receives the two or more forms of user identity data from a software app on the user device, the software app being communicatively connected to the identity safe service provider (Kamal, Fig. 1, element 106 and/or 128 para 0024).

Regarding Claim 21, the combination of Kamal and Pead discloses the method according claim 1, further comprising the steps of: an online service provider (Kamal, Requestor 112) sending an authorization request for user identity data stored in an identity safe; the online service provider receiving user identity data from the identity safe; and the online service provider verifying the signature and decrypting the user 

Regarding Claim 22, the combination of Kamal and Pead discloses the method according to claim 21, wherein the online service provider sends the authorization request to an identity safe service provider, which routes the authorization request to the user's device (Kamal, para 0012, 0021, and 0027).

Regarding Claim 23, the combination of Kamal and Pead discloses the method according claim 22, further comprising the steps of the identity safe service provider receiving from the user device the user's consent to provide the requested user identity data (Pead, para 0070 and 0075).

Regarding Claim 24, the combination of Kamal and Pead discloses the method according claim 1, further comprising the step of receiving payment data from the user device (Kamal para 0017, credit/debit card, bank documents); verifying the payment data (Kamal para 0023); encrypting and signing the verified payment data with the private/public key pair (Kamal para 0043), and storing the encrypted and signed payment data in the identity safe (Kamal, para 0025). 

Regarding Claim 25, the combination of Kamal and Pead discloses the method according claim 24, further comprising the steps of: the online service provider (Figure 1, Requestor 112) sending an authorization request for user identity and payment data 

Regarding Claim 26, the combination of Kamal and Pead discloses the method according claim 25, wherein the online service provider completing the payment (Pead para 0091-0092).

Regarding Claim 27, the combination of Kamal and Pead discloses the method according claim 25, wherein the online service provider sends the authorization request to an identity safe service provider, which routes the authorization request to the user's device (Kamal, para 0012, 0021, and 0027).

Regarding Claim 28, the combination of Kamal and Pead discloses the method according claim 27, further comprising the step of the identity safe service provider receiving from the user device the user's consent to provide the requested user identity and payment data (Pead, para 0070 and 0075).

Regarding Claim 29, the combination of Kamal and Pead discloses the method according claim 1, further comprising the steps of: the identity safe service provider receiving from an online service provider (Kamal, Requestor 112) an authorization request for user identity data stored in an identity safe; the identity safe service provider retrieving from the identity safe the user identity data; and the identity safe service provider sending the signed, encrypted user identity data to the online service provider (Kamal, para 0047-0049).

Regarding Claims 30, the combination of Kamal and Pead discloses the method according claim 29, further comprising the steps of: verifying the signature and decrypting the user identity data with the user's private/public key pair to permit the online service provider to authenticate the user (Kamal, para 0047-0049).

Regarding Claim 31, the combination of Kamal and Pead discloses the method according claim 24, further comprising the steps of: the identity safe service provider receiving from an online service provider (Kamal, Requestor 112) an authorization request for user identity data stored in an identity safe; the identity safe service provider retrieving from the identity safe the user identity data; and the identity safe service provider sending the signed, encrypted user identity data to the online service provider (Kamal, para 0047-0049).

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamal and Pead as applied to claim 2 above, and further in view of Brackett (US Patent Application Publication No. 2005/0114654 A1) hereinafter Brackett.

Regarding Claim 3, the combination of Kamal and Pead discloses the method according to claim 2 above, but does not explicitly disclose the identity safe service provider receiving the user's biometric data from the user's device, and authenticating the user based on the user's biometric data to permit the user to log into the identity safe service provider. However, Bracket discloses the identity safe service provider (Fig. 1, PACS 10) receiving the user's biometric data from the user's device (Fig. 2, device 38), and authenticating the user based on the user's biometric data to permit the user to log into the identity safe service provider (Fig. 5 and para 0024-0025, authentication may be performed by the secured system 10). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Kamal to include to authentication for accessing or logging into the secured system as taught by Brackett in order to create secure and efficient login mechanisms (Brackett, para 0011).

Response to Arguments
Applicant’s arguments (regarding amended limitations “the private key being sent to the user’s device and retain solely by a secure keychain on the user’s device so that only the user has access and control over the private key” and “whereby the type and amount of verified user identity data to be provided to a third party is solely under the user’s control” as recited in independent claim 1) with respect to claims 1-3 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAOTRAN N TO/           Primary Examiner, Art Unit 2435